United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
U.S. POSTAL SERVICE, SCHUYLKILL
STATION POST OFFICE, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-540
Issued: November 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 19, 2006 appellant, through her attorney, filed a timely appeal from the
July 17, 2006 merit decision of the Office of Workers’ Compensation Programs awarding
appellant a schedule award based on a two percent impairment of the left upper extremity.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has established that she has more than a two percent
impairment of her left upper extremity, for which she received a schedule award.
FACTUAL HISTORY
On February 11, 2002 appellant, then a 36-year-old letter carrier, filed an occupational
disease claim alleging that as a result of carrying mail she aggravated a preexisting condition and

sustained left lateral epicondylitis. By letter dated January 20, 2004, the Office accepted
appellant’s claim for aggravation of left lateral epicondylitis.
In a medical report dated January 13, 2005, Dr. Nicholas Diamond, an osteopath,
diagnosed appellant with: (1) post-traumatic left elbow lateral epicondylitis/tennis elbow;
(2) status post left elbow lateral epicondylectomy/tennis elbow release; (3) left wrist
tenosynovitis; and (4) left wrist dorsal ganglion cyst. He found that appellant’s work-related
injury was “the competent producing factor for her subjective and objective findings.”
Dr. Diamond rated appellant’s impairment pursuant to the American Medical Association,
Guides to the Evaluation of Permanent Impairment as follows:
“Range of motion deficit left elbow pronation

=

1 percent1

“Range of motion deficit left elbow extension

=

1 percent2
2 percent

“Left elbow resection arthroplasty radial head

=

10 percent3

“Left grip strength deficit

=

20 percent4

“Combined left upper extremity

=

29 percent

“For the pain-related impairment

=

3 percent5

“Total left upper extremity

=

32 percent.

On May 2, 2005 appellant filed a claim for a schedule award.
By letter dated May 31, 2005, the Office referred appellant to Dr. Robert Allen Smith, a
Board-certified orthopedic surgeon, for a second opinion. In a medical report dated June 9,
2005, Dr. Smith concluded that appellant had a zero percent impairment of her left upper
extremity based on the A.M.A., Guides. He noted that there was “no strength loss, no range of
motion loss, no neurologic findings, no atrophy and no signs of joint derangement.”
By letter dated August 11, 2005, the Office referred appellant for an appointment with
Dr. Walter W. Dearolf, III, a Board-certified orthopedic surgeon, to resolve the conflict between
appellant’s physician, Dr. Diamond, and the second opinion physician, Dr. Smith, with regard to
the extent of impairment to appellant’s left upper extremity. In a medical report dated
1

A.M.A., Guides 474, Figure 16-37.

2

Id. at 472, Figure 16-34.

3

Id. at 506, Table 16-27.

4

Id. at 509, Table 16-34.

5

Id. at 574, Table 18-1.

2

September 19, 2005, Dr. Dearolf agreed with Dr. Smith that Dr. Diamond misstated the
procedure performed on appellant in that he documented a left elbow resection arthroplasty of
the radial head and gave her a 10 [percent] deficit for this. He noted that appellant did not have a
resection arthroplasty but rather, had a lateral epicondyle release and epicondylectomy and that,
therefore, this would negate the 10 percent deficit he attributed to that test. Dr. Dearolf noted
that appellant did not, on examination, show signs of carpal tunnel syndrome and that a magnetic
resonance imaging (MRI) scan of December 13, 2003 revealed no rotator cuff tear and a small
joint effusion. He noted that appellant’s lateral epicondylitis had resolved and that her symptoms
in the left upper extremity were unrelated to lateral epicondylitis. Dr. Dearolf concluded that
appellant does have residual weakness of grip strength and continued symptoms about the left
shoulder, but that her A.M.A., Guides impairment rating would be zero as he saw no evidence of
any mention of the shoulder being an accepted injury.
By memorandum dated October 14, 2005, the Office asked the Office medical adviser to
determine whether appellant had a left upper extremity impairment due to the accepted
condition. In a report dated October 14, 2005, the Office medical adviser opined:
“Dr. Diamond[,] in his letter of [January 13, 2005,] incorrectly stated that there
was a left elbow resection arthroplasty of the radial head resulting in a 10 percent
impairment. This is incorrect because resection of the radial head did not occur.
Instead[,] what occurred was resection of the lateral epicondyle.
“In addition, Dr. Diamond states that there is a two percent schedule award based
on deficit of supination pronation. Both Dr. Smith and Dr. Dearolf agree that
there is full range of motion with no range of motion deficit. Dr. Smith and
Dr. Dearolf both conclude that the schedule award should be zero percent.
“In reading the history section of each of the three reports, in Dr. Smith’s report[,]
it is noted that appellant takes Motrin or Advil for elbow, shoulder and wrist
discomfort and in Dr. Dearolf’s report[,] he notes that [appellant] still gets
tingling in her fingers and pain which is in an area more near her shoulders,
although she has had some elbow pain, as well. Dr. Diamond notes that
[appellant] has ongoing pain. In [his] report, [Dr. Diamond] suggests an award of
three percent for pain-related impairment. This is based on the [A.M.A., Guides],
page 574, [F]igure 18-1. Three percent would be the maximum award for pain.
However, it does not appear that [appellant] has a significant amount of pain
around her elbow, but she does have some.
“It is for this reason that I would recommend that she be awarded a two percent
[s]chedule [a]ward left upper extremity impairment based upon pain alone, page
574, [F]igure 18-1.
By decision dated January 12, 2006, the Office issued a schedule award for a two percent
impairment of the left upper extremity.
On January 18, 2006 appellant requested a hearing before an Office hearing
representative which was held on May 26, 2006.

3

In a decision dated July 17, 2006, the hearing representative affirmed the Office’s
decision of January 12, 2006.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulations7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.8
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.9
ANALYSIS
Appellant’s claim was accepted for aggravation of left lateral epicondylitis. Due to the
conflict between her physician, Dr. Diamond, and the second opinion physician, Dr. Smith, with
regard to the extent of appellant’s impairment to her left upper extremity, the Office referred
appellant to Dr. Dearolf for an impartial medical examination. Dr. Dearolf rejected the
conclusion of appellant’s physician that she had sustained a 32 percent impairment to her left
upper extremity. Initially, he properly noted that Dr. Diamond erroneously indicated that
appellant had a left elbow resection arthroplasty of the radial head for which he suggested a 10
percent impairment as a result thereof. However, as properly noted by Dr. Smith, Dr. Dearolf
and the Office medical adviser, appellant did not have a resection arthroplasty but rather, had a
lateral epicondyle release and epicondylectomy. Accordingly, appellant was not entitled to a 10
percent rating for this operation. Although Dr. Diamond found that she had a two percent
impairment for range of motion deficit in the left elbow, Dr. Dearolf found that appellant had full
range of motion of her elbow. As the opinion of the impartial medical specialist is entitled to
special weight, the Board finds that appellant was not entitled to an award based on limited range
of motion of the elbow. Dr. Diamond found that appellant had a left grip strength deficit of 20
percent. The Office medical adviser properly noted that Dr. Diamond should not have used grip
strength in combination with range of motion pursuant to the A.M.A., Guides.10 Furthermore,
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

See id.; Jacqueline Harris, 54 ECAB 139 (2002).

9

Gloria J. Godfrey, 52 ECAB 486 (2001).

10

A.M.A., Guides 526, Table 17-2.

4

the impartial medical examiner noted no award based on grip strength. Accordingly, the Board
finds that appellant is not entitled to an impairment rating based on grip strength. With regard to
pain, Dr. Diamond would have allowed a three percent impairment for pain. Dr. Smith
commented that appellant’s reports of pain were based entirely on subjective factors. The
impartial medical examiner did not note an impairment due to pain, but did note that appellant
experiences tingling in her fingers as well as some elbow pain. The Office medical adviser
reviewed these reports and determined that appellant had some pain around her elbows and
recommended that appellant be issued a schedule award for two percent of the left upper
extremity based on pain alone pursuant to the A.M.A., Guides.11 The Board finds that the Office
medical adviser’s opinion that appellant had no more than a two percent impairment of her left
upper extremity based on the A.M.A., Guides is supported by the evidence of record and, in
particular, the opinion of the impartial medical examiner who was retained to resolve the conflict
in the evidence.
Appellant’s attorney’s argument that Dr. Dearolf’s opinion is flawed because he did not
take measurements with regard to, inter alia, appellant’s range of motion is without merit as
Dr. Dearolf found that appellant had full range of motion. Also, Dr. Dearolf found that
appellant’s lateral epicondylitis had resolved. Appellant’s attorney also asserted that there was
no proof that Dr. Dearolf, the impartial medical examiner, was selected properly from the
physician director system pursuant to section 3.500.7 of the procedure manual.12 However, he
submitted no evidence to support his assertion that any particular aspect of the selection created
bias. The Board has held that an impartial medical specialist properly selected under the Office’s
rotational procedures will be presumed unbiased and the party seeking disqualification bears the
substantial burden of proving otherwise; mere allegations are insufficient to establish bias.13
Appellant’s mere allegation that Dr. Dearolf was not properly selected does not establish the fact.
Therefore, the Board finds this argument to be without merit.
CONCLUSION
The Board finds that appellant has not established that she has more than two percent
impairment of her left upper extremity, for which she received a schedule award.

11

Id. at 574, Figure 18-1.

12

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7
(September 1995).
13

See William Fidurski, 54 ECAB 146 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 17, 2006 is affirmed.
Issued: November 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

